Title: To George Washington from Colonel David Mason, 17 April 1777
From: Mason, David
To: Washington, George



Sir
Virginia Dumfries 17th Apl 1777

I take this opportunity of Acquainting your Excellency that I reach’d this place on Tuesday last and by order of Brigadier Genl Weedon have with my Men been Innoculated. The number of Men I have with me is contained in the inclosed return, which is short of what I had hopes of being able to March with when I wrote you last—Having very few Troops from the Northern Counties which in the regulation of the different Quotas of Men were allotted to my Battalion—I am to inform you that from Appearances I have great hopes that most if not all of my Men will soon recover from the Infection so as to be able to proceed on their March.
Having received your Excellencys orders for my Marching immediately to Philadelphia & there to have my Men Innoculated, I should have strictly observed those orders, but on my geting to Fredericksburg Genll Weedon considering the difficulty & danger of Attempting to pass through the Country with such a Number of Troops & the Infection so very general Thought proper to order me to this Station to be Innoculated and informed me that he had wrote your Excellency on the Occasion and assured me that I would not meet with any censure in observing his directions on that head—I am to Acquaint you that beside my own Troops there are at this place several Small detachments of other Regiments and there are many more gone on to Alexandria, where I am told they are full & cannot receive any more at present—By Accounts I have from North Carolina, I expect part of

their Troops are on their March & near this place, having Understood before I left Sussex that they were Rendezvoused at Halifax and prepareing to March to the Northward—My Men are Badly Cloathed Lt Colo. Innis having obtained an order from Congress for Cloth for Three hundred suits & thinking it might Conduce to Promote the Inlisting of Men had the Cloth brought to Virginia to be made up & at a considerable Expence, upon my Applying for the Cloathing I found not a Single Coat or vest and but a few pair of Breeches made & have now the Cloth with me to be made up as soon as Opportunity will permit—I am also to Acquaint you that I have with me about three hundred Muskets & Guns Tho in very indifferent order & Scarcely a Bayonet with them, some of the Muskets with little repair would be very proper, but others I fear would not Answer the purpose for which we shall want them—This is as true a State of my Battalion as I am able to give and have the Honour to be with great regard Your Excellencys Most Obedt Humble servt

David Mason Colo. 15th Virga Regt

